Exhibit 10.2

400 Technology Square, Cambridge, MA

Epizyme, Inc.

 

FOURTH AMENDMENT TO LEASE

This FOURTH AMENDMENT TO LEASE (“Fourth Amendment”) is made as of May 18, 2017,
by and between ARE-TECH SQUARE, LLC, a Delaware limited liability company
(“Landlord”), and EPIZYME, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated as of
June 15, 2012, as amended by that certain First Amendment to Lease dated as of
September 30, 2013, that certain Second Amendment to Lease dated as of May 18,
2016, and that certain Third Amendment to Lease dated on or about the date
hereof (as so amended, the “Lease”). Pursuant to the Lease, Tenant leases
certain premises containing approximately 43,066 rentable square feet (the
“Premises”), in a building located at 400 Technology Square, Cambridge,
Massachusetts. The Premises are more particularly described in the Lease.
Capitalized terms used herein without definition shall have the meanings defined
for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, that Tenant shall have the right to terminate the Lease prior to the
expiration of the Term upon the delivery of written notice and payment of a
termination fee as set forth herein, and otherwise to amend the Lease as
provided herein.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1. Early Termination Right. Tenant shall have the one-time right to terminate
the Lease effective as of December 31, 2018 (the “Termination Effective Date”),
by giving written notice to Landlord (the “Termination Notice”) no later than
December 31, 2017 (the “Termination Notice Deadline”). The Termination Notice
shall be accompanied by payment to Landlord, by wire transfer of immediately
available federal funds, of an amount equal to Two Hundred Fifteen Thousand
Three Hundred Thirty Dollars ($215,330.00) (the “Termination Fee”), provided,
however, that no Termination Fee shall be required if Tenant and Landlord (or an
affiliate of Landlord) execute and deliver a new lease on terms and conditions
acceptable to both Tenant and Landlord (or Landlord’s affiliate), each in its
sole and absolute discretion, for premises containing rentable square footage
greater than that of the Premises and for a term of not less than 5 years.
Neither Landlord (nor an affiliate of Landlord) nor Tenant shall have any
obligation to enter into a new lease pursuant to the immediately preceding
sentence. Such termination shall, if the Termination Notice is properly
delivered in accordance with Section 41(a) of the Lease and the Termination Fee
is paid therewith if required as aforesaid, become effective on the Termination
Effective Date, and (a) the Security Deposit shall be returned to Tenant subject
to and in accordance with the Lease, and (b) neither Landlord nor Tenant shall
have any further rights, duties or obligations under the Lease, except with
respect to provisions which survive termination of the Lease.

 

LOGO [g380862g82z53.jpg]



--------------------------------------------------------------------------------

400 Technology Square, Cambridge, MA

Epizyme, Inc.

 

2. Section 16. In the first sentence of Section 16 of the Lease, the phrase
“unless caused solely by the willful misconduct or negligence of Landlord” is
hereby deleted and replaced, effective as of the date of the Lease, with the
phrase “except to the extent caused by the willful misconduct or negligence of
Landlord.”

3. Miscellaneous.

a. This Fourth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Fourth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b. This Fourth Amendment is binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

c. This Fourth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Fourth Amendment attached thereto.

d. Except as amended and/or modified by this Fourth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Fourth Amendment. In the
event of any conflict between the provisions of this Fourth Amendment and the
provisions of the Lease, the provisions of this Fourth Amendment shall prevail.
Whether or not specifically amended by this Fourth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Fourth Amendment.

[Signatures are on the next page.]

 

LOGO [g380862g82z53.jpg]



--------------------------------------------------------------------------------

400 Technology Square, Cambridge, MA

Epizyme, Inc.

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year first above written.

 

TENANT:

 

EPIZYME, INC.,

a Delaware corporation

By:   /s/ Robert Bazemore Its:   CEO

LANDLORD:

 

ARE-TECH SQUARE, LLC,

a Delaware limited liability company

By:  

ARE-MA REGION NO. 31, LLC,

a Delaware limited liability company, its manager

  By:  

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership, its managing member

    By:  

ARE-QRS CORP.,

a Maryland corporation, its general partner

      By:   /s/ Eric S. Johnson       Its:   Senior Vice President RE Legal
Affairs

 

LOGO [g380862g82z53.jpg]